                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
MICHAEL TAYLOR,                     :
as next friend for                  :
PATRICK COLOMBO AND JIMMY RIVERA, :
                                    :
          Petitioners,              :    Civ. No. 19-18160 (NLH)
                                    :
     v.                             :    OPINION
                                    :
                                    :
DEPARTMENT OF HOMELAND SECURITY,    :
                                    :
          Respondent.               :
___________________________________:
APPEARANCES:

Michael Taylor
479281C
South Woods State Prison
215 South Burlington Road
Bridgeton, NJ 08302
     Petitioner Pro se

HILLMAN, District Judge

     Michael Taylor, a prisoner at South Woods State Prison, has

filed a Petition for Writ of Habeas Corpus under 28 U.S.C. §

2241 on behalf of Jimmy Rivera and Patrick Colombo (collectively

“petitioners”), also inmates at South Woods State Prison.      ECF

No. 1.   He argues petitioners must be released from custody

because the Department of Homeland Security (“DHS”) has

illegally issued detainers against them.   Id.   Mr. Taylor also

moves for a court order permitting him to serve someone other

than DHS’ attorney with the petition.   ECF No. 2.   For the
reasons that follow, the Court will dismiss the habeas petition

and terminate the motion as moot.

I.    BACKGROUND

      Mr. Taylor states that petitioners are state-sentenced

prisoners currently confined in South Woods State Prison, New

Jersey.      According to Mr. Taylor, Mr. Rivera entered the United

States illegally but was wrongfully convicted by the State of

New Jersey.      ECF No. 1 at 1.   Mr. Taylor states Mr. Rivera will

be seeking to withdraw his guilty plea and cannot be deported

while he is challenging the legality of his conviction.      Id.

      Similarly, DHS lodged a detainer against Mr. Colombo.     Id.

at 2.      Mr. Taylor alleges that Mr. Colombo is a United States

citizen and cannot be deported.      Id.

      Mr. Taylor asks the Court “inquire” into petitioners’

custody and release them from custody.      Id. at 1-2.

II.    DISCUSSION

      A.    Legal Standard

      Section 2241 of Title 28 provides in relevant part: “The

writ of habeas corpus shall not extend to a prisoner unless . .

. He is in custody under or by color of the authority of the

United States . . . ; or      . . . He is in custody in violation of

the Constitution or laws or treaties of the United States.”        28

U.S.C. § 2241(c)(1),(3).      A federal district court must dismiss

a habeas corpus petition if it appears from the face of the

                                     2
petition that Petitioner is not entitled to relief. 28 U.S.C. §

2254 Rule 4 (made applicable through Rule 1(b)); see also

McFarland v. Scott, 512 U.S. 849, 856 (1994); Siers v. Ryan, 773

F.2d 37, 45 (3d Cir. 1985), cert. denied, 490 U.S. 1025 (1989).

     B.    Analysis

     Mr. Taylor attempts to bring this § 2241 as a “next friend”

to petitioners.       “[U]nder the ‘next friend’ doctrine, standing

is allowed to a third person only if this third person could

file and pursue a claim in court on behalf of someone who is

unable to do so on his/her own.”         In re Telfair, 745 F. Supp. 2d

536, 560 (D.N.J. 2010), aff'd in part, vacated in part sub nom.

Telfair v. Office of U.S. Attorney, 443 F. App'x 674 (3d Cir.

2011).    The Supreme Court has set forth two requirements for

asserting “next friend” standing.        “First, a ‘next friend’ must

provide an adequate explanation — such as inaccessibility,

mental incompetence, or other disability — why the real party in

interest cannot appear on his own behalf to prosecute the

action.”    Whitmore v. Arkansas, 495 U.S. 149, 163 (1990).

“Second, the ‘next friend’ must be truly dedicated to the best

interests of the person on whose behalf he seeks to litigate,

and it has been further suggested that a ‘next friend’ must have

some significant relationship with the real party in interest.”

Id. at 163–64.    “The burden is on the ‘next friend’ clearly to




                                     3
establish the propriety of his status and thereby justify the

jurisdiction of the court.”    Id. at 164.

     Petitioner has failed to establish standing to bring this

habeas petition.   He has not shown that petitioners are

incapable of bringing this petition on their own behalf, nor has

he shown that he has a “significant relationship” with

petitioners. 1

     Moreover, petitioners cannot bring this § 2241 to challenge

their DHS detainers.    To invoke jurisdiction under § 2241 to

challenge an immigration detainer, a petitioner must demonstrate

the he was in custody pursuant to the detainer at the time he

filed the petition.    Henry v. Chertoff, 317 F. App’x 178, 179

(3d Cir. 2009); see Mundo-Violante v. Warden Loretto FCI, 654 F.

App’x 49, 51 (3d Cir. 2016) (citing Zolicoffer v. United States

Dep’t of Justice, 315 F.3d 538, 540-41 (5th Cir. 2003)

(collecting cases); see also Amenuvor v. Mazurkiewicl, 457 F.

App’x 92, 93 (3d Cir. 2012) (indicating that a petitioner can

challenge a final order of removal but not a mere detainer).

Presently, petitioners are in the State of New Jersey’s custody.

Although petitioners ask to be released from their current


1 Mr. Taylor also describes himself as petitioners’ attorney.
Mr. Taylor does not indicate to which bar he is admitted or
whether he, a convicted and sentenced state prisoner, is
licensed to practice law before this Court. See Local Civ. R.
104.1. See also N.J.S.A § 2C:21-22 (criminalizing the
unauthorized practice of law).

                                  4
confinement, challenges to the validity of their state

convictions must be brought under 28 U.S.C. § 2254 after they

have exhausted their state court remedies.

     To the extent a certificate of appealability is required,

the Court declines to issue one.       Jurists of reason would not

find it debatable that dismissal of the petition for lack of

standing is correct and that petitioners are not in DHS custody

for purposes of § 2241.

     As the Court is dismissing the petition, Mr. Taylor’s

motion to serve someone other than DHS’ attorney is moot.       ECF

No. 2.

III. CONCLUSION

     For the foregoing reasons, the petition for writ of habeas

corpus is dismissed.   No certificate of appealability shall

issue.   An appropriate order will be entered.



Dated: February 20, 2020                  s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                   5
